Citation Nr: 1642339	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-06 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether a prior denial of a claim of entitlement for service connection for a right shoulder disability should be reconsidered, and if so, whether the claim should be granted.

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to March 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The claims of entitlement to service connection for a right shoulder disability and right ear hearing loss disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

An August 1969 RO decision denied service connection for dislocation of the right shoulder; the subsequently received evidence includes pertinent service treatment records (STRs).


CONCLUSION OF LAW

The criteria for reconsidering the prior denial of the claim of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(b).

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Analysis

The Veteran's claim of entitlement to service connection for a right shoulder disability was denied in an August 1969 rating decision because the evidence failed to show complaints of or treatment for a right shoulder disorder in service.  The Veteran did not appeal the rating decision; however, subsequent to that decision, pertinent service department records were received.  These records existed at the time of the prior denial and could have been obtained had they been requested by VA.  Therefore, the criteria for reconsidering the prior denial have been met.


ORDER

The Board having determined that the criteria for reconsidering a prior denial of service connection for a right shoulder disability have been met, the benefit sought on appeal is granted to this extent.


REMAND

The Board finds that further development is required before the claims of entitlement for service connection for a right shoulder disability and a right ear hearing loss disability are adjudicated.  

Right Shoulder Disability

The Veteran asserts that he dislocated his shoulders in 1960 playing football in service, with recurrent dislocations of the right shoulder that resulted in permanent disability.  The Board notes that the Veteran's left shoulder disability is service-connected.

The Veteran's service treatment records (STRs) indicate the Veteran was seen three times in September 1962 for dislocation of shoulder.  

A May 1969 VA hospital record indicates the Veteran received a Bankart repair for recurrent dislocations of the right shoulder.  The treatment record reports a history of right shoulder dislocations since a 1960 football injury, with intermittent dislocations of the right shoulder following minor trauma, most recently from opening a car door two weeks prior.

In a July 1969 VA examination report, the Veteran reported an in-service injury aboard the U.S.S. Wasp lifting motors in the engine room and current symptoms of stiffness.  The examiner noted a well-healed scar on the right shoulder related to a June 1969 operation, found it was too early to evaluate the right shoulder, and diagnosed residuals of dislocation of the right shoulder that were not symptomatic.

A private treatment record received in January 2012 notes a history of bilateral shoulder pain for 50 years.  Dr. R.W. gave an impression of chronic arthrofibrosis of both shoulders with permanent restricted range of motion and pain ever since football-related dislocations, noting that both shoulders were injured by history at the same time.  

The Veteran's brother recalled that the Veteran played for a naval base football team, incurred sporadic dislocations, and that the range of motion of both arms was greatly reduced.  In his substantive appeal, the Veteran noted that his shoulders were injured at the same time and his left shoulder was already service-connected.

The Board finds that the Veteran's claim of entitlement to service connection for a right shoulder disability must be remanded for a VA examination and opinion that addresses all relevant evidence of record.  The Board notes that the July 1969 VA examiner did not provide an opinion as to the etiology of the Veteran's right shoulder disability.  


Right Ear Hearing Loss Disability

The Veteran contends that he has right ear hearing loss related to active service, to include loud noise exposure from working in an engine room and a steam pipe explosion in the boiler room aboard the U.S.S. Wasp.  The Board notes that the Veteran's STRs note November 1962 treatment for a burn of the face and chest consistent with the Veteran's statements relating to the claimed boiler room explosion.

A November 1998 treatment record indicates the Veteran reported having hearing loss for years.  A February 1999 VA audiological evaluation disclosed severe mixed hearing loss with a large conductive component.  Additional VA medical treatment records indicate the Veteran has a diagnosis of right ear mixed hearing loss related to a large right air bone gap and note a January 2009 tympanoplasty for otosclerosis.  A December 2011 statement by the Veteran's brother indicates that the Veteran began speaking loudly and turning the volume on the television up very high after separation from active service.  Further, the Veteran reported in his VA Form 9 that he was unable to hear out of his right ear for about one week following the steam pipe explosion.  

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the lay statements that the Veteran had right ear hearing loss in service and shortly after service and medical evidence indicating that the Veteran has a diagnosis of mixed right ear hearing loss, the Board has determined that a VA medical examination is required. 

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including any VA treatment records for the period from April 2009 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from April 2009 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's right shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the examination of the Veteran and a review of his pertinent history, to include the Veteran's statements, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  

The examiner is directed to specifically address the lay statements indicating the Veteran injured his right shoulder in active service and all relevant STRs that discuss complaints or treatment for shoulder dislocations in active service.  For purposes of the opinion(s), the examiner should assume that the Veteran is credible.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's right ear hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the examination of the Veteran and a review of his pertinent history, to include relevant lay statements, the examiner should state an opinion as to whether there is a 50 percent or better probability that right ear hearing loss originated during service or is otherwise etiologically related to service.  

The examiner is directed to specifically address the lay statements indicating the Veteran experienced right ear hearing loss after a steam pipe explosion in active service and that impaired hearing was observed shortly after separation from service.  For purposes of the opinion(s), the examiner should assume that the Veteran is credible.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for a right shoulder disability on a de novo basis and readjudicate the issue of entitlement to service connection for right ear hearing loss disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


